FOR IMMEDIATE RELEASE Page 1 of 1 October 15, 2007 INTERNATIONAL SHIPHOLDING CORPORATION RETIRES 7 ¾% SENIOR UNSECURED NOTES Mobile, Alabama - International Shipholding Corporation announced today that it retired all of the remaining outstanding obligations of its 7¾% Senior Unsecured Notes (“Notes”). These Notes were issued in January 1998, at a face value of $110 million. During the years, the Company retired a total of$71.03 million of the outstanding Notes in advance of maturity leaving today’s payment of $38.97 million as the final payment due in order to fully retire all outstanding Notes. The Company used funds available from free operating cash to make this final payment. #### Contacts: Niels M. Johnsen, Chairman (212) 943-4141 Erik L. Johnsen, President (251) 243-9221
